Case 4:21-cr-00030-CDL-MSH Document 1 Filed 08/11/21 Page 1 of 4




                                                    30
Case 4:21-cr-00030-CDL-MSH Document 1 Filed 08/11/21 Page 2 of 4
               Case 4:21-cr-00030-CDL-MSH Document 1 Filed 08/11/21 Page 3 of 4




                                           A TRUE BILL

                                           s/Foreperson of the Grand lun1
                                           FOREPERSON OF THE GRAND JURY



PETER D. LEARY
ACTING UNITED STATES ATTORNEY




CJ;IRISTOPHER WILLIAMS
ASSISTANT UNITED STATES ATTORNEY



Filed in open court this __lL day of August, 2021.
  /,..... .l   f""'    �
  f            [  11   ij   \�,-::,   f

Deputy Clerk




                                             4
Case 4:21-cr-00030-CDL-MSH Document 1 Filed 08/11/21 Page 4 of 4
